Citation Nr: 1816706	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-25 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of a Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, type II, which is listed among the diseases associated with presumptive service connection due to exposure to certain herbicide agents under applicable regulations.

2.  The Veteran served aboard the USS Epperson in November 1965, and is presumed to have herbicide agent exposure during such service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  In this case, any error in notice or assistance is harmless given the favorable determination.

Legal Criteria and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran with certain enumerated diseases, for example, diabetes mellitus, type II, was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, such disease shall be presumed to be connected to his service if it became manifest to a degree of 10 percent or more at any time after service.  See 38 U.S.C. § 1116(a)(1)(B); 38 C.F.R. §§ 3.306(a)(6)(ii), 3.309(e).  This presumption applies even though there is no record of the Veteran's disease during service.  38 C.F.R. § 3.309(e).

VA limits the presumption of exposure to veterans who served on the ground or on the inland waterways of Vietnam and excludes veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); see 66 Fed. Reg. 23,166 (May 8, 2001).

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1) ships operating primarily or exclusively on Vietnam's inland waterways; (2) ships operating temporarily on Vietnam's inland waterways; (3) ships that docked to shore or pier in Vietnam; (4) ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and (5) ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  See Department of Veterans Affairs, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, available at http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated January 2, 2018).

For ships listed in Category 2, herbicide agent exposure is presumed for all veterans aboard the ship at the time of its entry into Vietnam's inland waterways.  The Veteran's service personnel records show that he served aboard the USS Epperson (DD-719) from November 1964 to October 1968.  These records also specifically reflect that he was aboard the USS Epperson in November 1965.  Category 2 indicates that the USS Epperson operated temporarily on Vietnam's inland waterways by operating on Qui Nhon Bay during November 1965.  Thus, the Veteran's service personnel records support that he was on the USS Epperson when the ship is known to have operated on the inland waterways of Vietnam and, therefore, exposure to herbicide agents is presumed.  
The Board acknowledges that VA has since revised its policy to clarify that certain bays and harbors identified by VA may qualify as inland waterways.  VA's policy states that inland waterways include the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam, but do not include open deep-water harbors, such as those at Da Nang, Nha Trang, Qui Nhon, Cam Ranh, Vung Tau, and Ganh Rai.  It is noted that VA previously extended the presumption of exposure to herbicide agents to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay.  In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list."  As such, while Qui Nhon Bay Harbor is no longer considered to be an inland waterway, the Veteran still qualifies for the presumption of herbicide agent exposure under Category 2.  

VA and private treatment records indicate that the Veteran has been diagnosed with diabetes mellitus, type II, which satisfies the first requirement for service connection, the existence of a current disability.  

Furthermore, the Veteran's current diabetes mellitus, type II is a disease for which presumptive service connection applies under 38 C.F.R. § 3.309(e).  The Board notes that the Veteran's private treatment records indicate that the Veteran was on a restricted diet and took oral medication and insulin for his diabetes, indicating that the disease became manifest to a degree of 10 percent or more after his service concluded.  Therefore, entitlement to service connection for diabetes mellitus, type II on a presumptive basis based on herbicide agent exposure is warranted.








ORDER

Service connection for diabetes mellitus, type II, as due to herbicide agent exposure, is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


